DETAILED ACTION
This office action is a response to a communication made on 11/18/2021.
Claims 1, 9, 18 and 22-23 are currently amended.
Claims 1-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Applicant’s arguments, see remarks on page 13, filed 11/18/2021, with respect to 1-26 have been fully considered and are persuasive.  The rejection of 35 U.S.C 101 has been withdrawn. 

Allowable Subject Matter
Claims 1-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record (Specifically Ridel and Yan) doesn’t explicitly teaches the combination of scheduling respective responses to corresponding ones of the identified user messages according to group, transmitting the responses in accordance with the scheduling, wherein responses to user messages of any group are delayed by a time delay different than those of each of the other groups; determining if a loyalty transition boundary exists between any two groups of users, wherein the loyalty transition boundary comprises a metric indicating a difference in aggregate user sentiment between two groups of users;  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/
Examiner, Art Unit 2458



/JASON D RECEK/Primary Examiner, Art Unit 2458